Citation Nr: 1411707	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the residuals of a fractured left distal fibula with traumatic arthritis prior to January 30, 2005.

2.  Entitlement to a disability rating in excess of 40 percent, to include on an extraschedular basis, for the residuals of a fractured left distal fibula with traumatic arthritis after January 30, 2005.

3.  Entitlement to a compensable disability rating for the residuals of a fractured right distal fibula prior to June 8, 2004.

4.  Entitlement to a disability rating in excess of 10 percent for the residuals of a fractured right distal fibula after June 8, 2004.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before an Acting Veterans Law Judge (AVLJ) in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008, a hearing was held before an AVLJ who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The AVLJ who presided at this hearing has retired from the Board.  The law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was issued a letter in January 2014 informing him of his right to attend a hearing before another Veterans Law Judge.  A response from the Veteran received at the Board in February 2014 indicated he wished to appear at a hearing before a Veterans Law Judge at the RO.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013) before a travelling Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

